Name: Commission Regulation (EC) No 2850/94 of 24 November 1994 abolishing the countervailing charge on fresh lemons originating in Uruguay
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 11 . 94No L 302/32 Official Journal of the European Communities COMMISSION REGULATION (EC) No 2850/94 of 24 November 1994 abolishing the countervailing charge on fresh lemons originating in Uruguay the conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of fresh lemons originating in Uruguay can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2775/94 is hereby repealed. Article 2 This Regulation shall enter into force on 25 November 1994. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Commission Regulation (EC) No 2753/94 (2), and in parti ­ cular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 2775/94 (3), introduced a countervailing charge on fresh lemons origi ­ nating in Uruguay ; Whereas for this product originating in Uruguay there were no prices for six consecutive working days ; whereas This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 292, 12. 11 . 1994, p. 3. 0 OJ No L 295, 16. 11 . 1994, p. 6 .